Carley, Justice.
In previous proceedings in the probate court, Kenneth White III moved for recusal of Judge Julia Lumpkin. After denying this motion, Judge Lumpkin dismissed White’s caveat and related petitions attacking the probate of the will of Elizabeth Dedman Heard Bosch, deceased, with prejudice, and dismissed his declaratory judgment action without prejudice. An appeal from these prior orders of dismissal is currently pending in the Court of Appeals. White refiled the declaratory judgment action in the probate court and again moved to disqualify Judge Lumpkin. He subsequently filed a petition for mandamus in superior court, seeking either the disqualification of Judge Lumpkin from hearing the renewed declaratory judgment action or, in the alternative, a transfer of the recusal motion pending therein. The superior court granted Judge Lumpkin’s motion to dismiss the mandamus proceeding, because White has the legal remedy of appealing any adverse decision on his motion to recuse. In the same order, the superior court also denied White’s motion for summary judgment and granted Judge Lumpkin’s motion for summary judgment and White appeals.
In the event that Judge Lumpkin denies White’s motion to recuse in the pending declaratory judgment action, White may seek an interlocutory appeal therefrom or pursue the issue in the context of an appeal from an adverse final judgmént. Chandler v. Davis, 269 Ga. 727, 728 (504 SE2d 440) (1998). “To obtain reversal of a judicial order, ‘pursuit of the available method of obtaining appellate review, rather than mandamus, is the proper remedy. (Cits.)’ [Cit.]” Chandler v. Davis, supra. Because mandamus is not an appropriate remedy, the trial court correctly dismissed this case. It follows that the issue of summary judgment is moot. See Riel v. Paulding County Bd. of Ed., 206 Ga. App. 230, 232 (2) (425 SE2d 305) (1992).

Judgment affirmed.


All the Justices concur.